Citation Nr: 0717587	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  98-17 798A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provision of 38 U.S.C. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 through April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

This case presents no question or law and fact at issue that 
requires a decision by the Board.  


CONCLUSION OF LAW

The criteria for an appeal to the Board of Veterans' Appeals 
have not been met.  38 U.S.C.A. § 7104 (West 2005); 38 C.F.R. 
§§ 20.201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to the February 2005 Board remand, the issues of 
entitlement Dependency and Indemnity Compensation (DIC) under 
38 U.S.C.A. § 1310, for service connection for the cause of 
the veteran's death, and entitlement to DIC under 38 U.S.C. 
§ 1318 were under appeal.  In February 2005, the Board 
remanded the issue of DIC under 38 U.S.C. § 1310 and denied 
DIC under 38 U.S.C. § 1318.  Since February 2005, the Agency 
of Original Jurisdiction (AOJ) granted the benefit under 
38 U.S.C. § 1310, and readjudicated the issue under 38 U.S.C. 
§ 1318.  See July 2006 Rating Decision, and September 2006 
Supplemental Statement of the Case.  In April 2007, the Board 
received the appellant's request, through her representative, 
to dismiss the appeal of entitlement to DIC benefits under 
38 U.S.C. § 1318.  This appears to be the result of an 
oversight by the representative as this issue was finally 
decided by the Board in February 2005.  The RO mistakenly 
recertified the issue to the Board in January 2007.  Under  
38 C.F.R. §§ 20.101, [A]ll questions of law and fact 
necessary to a decision by the Secretary of Veterans Affairs 
under a law that affects the provision of benefits by the 
Secretary to veterans or their dependents or survivors are 
subject to review on appeal to the Secretary.  Decisions in 
such appeals are made by the Board of Veterans' Appeals.  In 
light of the February 2005 Board decision, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


